Citation Nr: 0203638	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  97-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for primary 
hypothyroidism, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for malabsorption 
syndrome, claimed as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case to the RO in February 2000 for 
further development of the matters at issue.  The case is 
again before the Board.  In February 2000, the Board referred 
to the RO for appropriate action the matter of service 
connection for (mixed) multiple endocrine neoplasia (MEN) 
syndrome, noting that it lacked jurisdiction for appellate 
review of the as yet unadjudicated claim.  The claim remains 
unadjudicated, and the Board renews its referral to the RO.


FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus.

2.  The veteran has primary hypothyroidism and malabsorption 
syndrome.

3.  Neither primary hypothyroidism nor malabsorption syndrome 
is shown to be caused or aggravated by service-connected 
diabetes mellitus.


CONCLUSION OF LAW

Disability associated with primary hypothyroidism or 
malabsorption syndrome is neither proximately due to nor the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran suffers from diabetes mellitus, which is service 
connected.  He has submitted five private medical statements, 
each of which lists the veteran's diagnoses, including 
diabetes mellitus and hypothyroidism.  One statement also 
lists malabsorption syndrome among the veteran's diagnoses.  
None explicitly report that hypothyroidism or malabsorption 
syndrome is secondary to diabetes mellitus.

In a December 1997 statement, one of these private 
physicians, an endocrinologist, reported that he had been 
treating the veteran since September 1985.  He reported that 
the veteran had MEN syndrome (mixed) for which he listed six 
components of the syndrome: Hashimoto's thyroiditis, 
pernicious anemia, hypothyroidism, type I diabetes mellitus, 
seizures, and major depression.  He also reported the veteran 
had neuroglycopenia with seizures.  He did not elaborate on 
the cause of the syndrome or whether there was any 
relationship among the several components of the syndrome.

In August 2000, the veteran had a VA endocrine examination to 
confirm the diagnoses of hypothyroidism and malabsorption 
syndrome, and to obtain a medical opinion as to whether the 
veteran's diabetes mellitus caused hypothyroidism or 
malabsorption syndrome, or whether diabetes mellitus 
aggravated disability attributable to either hypothyroidism 
or malabsorption syndrome.  The examiner also addressed the 
question of whether the veteran had MEN syndrome.

The examiner reviewed the veteran's VA claims folder and 
other clinical records and laboratory data on the veteran.  
Upon examination of the veteran and review of Harrison's 
Principles of Internal Medicine, the examiner concluded that 
the veteran did not have MEN syndrome and that several of the 
purported elements of the syndrome reported in the December 
1997 statement were not in fact elements of the syndrome.

The VA examiner confirmed the diagnoses of diabetes mellitus, 
hypothyroidism, and malabsorption syndrome.  She opined that 
there is no relationship among the veteran's diabetes 
mellitus, hypothyroidism, and malabsorption syndrome.  She 
concluded that the veteran's diabetes mellitus did not cause 
or aggravate his hypothyroidism or his malabsorption 
syndrome.  She opined that each disorder is a separate 
entity.

The veteran seeks service connection for hypothyroidism and 
malabsorption syndrome as parts of his service-connected 
diabetes mellitus.  Regulation provides, "[D]isability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected."  38 C.F.R. 
§ 3.310(b) (2001).  "Disability proximately due to or the 
result of" a service-connected condition includes that 
amount of disability that results from the aggravation by a 
service-connected condition of another condition that the 
service-connected condition did not directly cause.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In weighing the credibility and probative value of the 
relevant evidence of record, the most salient feature of the 
medical statements cited above is that none of them 
explicitly opine that there is a relationship between 
diabetes mellitus and hypothyroidism, or between diabetes 
mellitus and malabsorption syndrome.  The credibility of the 
diagnoses is not at issue in the sense that there is no 
question of intentional misstatement of any diagnosis.

If the December 1997 statement is intended to imply some type 
of medical relationship among the several conditions listed 
as components of MEN syndrome and to imply causative or 
aggravating roles of various of the listed conditions upon 
other of the listed conditions, the physician did not so 
indicate.  The Board cannot make such conjecture.  Thus, even 
if the diagnosis of MEN syndrome is correct, the December 
1997 statement provides no information that would allow a 
rational conclusion that diabetes mellitus causes or 
aggravates the veteran's hypothyroidism or his malabsorption 
syndrome.

The August 2000 VA examiner's conclusion that the veteran 
does not have MEN syndrome and that the December 1997 
statement incorrectly reflected the conditions comprising the 
syndrome, is supported by reference to a preeminent medical 
text by a medical practitioner qualified to understand and 
interpret the text.  See Espiritu v. Derwinski, 2 Vet App. 
492 (1992) (addressing the nature of expertise necessary to 
make medical diagnoses and conclusions).  Whereas the private 
physician, in December 1997, did not qualify his diagnosis 
with such reference, the VA examiner's conclusion that the 
veteran does not have MEN syndrome has greater probative 
value than does the diagnosis rendered in December 1997.  
Consequently, the relationship among elements of MEN syndrome 
are not only conjectural in the context of the veteran's 
claim, the relationship is irrelevant to the question whether 
disability resulting from hypothyroidism or malabsorption 
syndrome is proximately due to or the result of service-
connected diabetes mellitus.

The clear preponderance of the evidence is against finding 
that either hypothyroidism or malabsorption syndrome is 
secondary to service-connected diabetes mellitus, either as 
cause or as aggravated by it.  The August 2000 VA examination 
report is unequivocal on those points.  The private medical 
statements do not amount to contrary evidence.  The claim 
must be denied.


ORDER

Service connection for hypothyroidism and for malabsorption 
syndrome as secondary to service-connected diabetes mellitus 
is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

